     Case 2:20-cv-10999-CJC-MRW Document 23 Filed 04/13/21 Page 1 of 2 Page ID #:123




 1

 2

 3                                                                      4/13/2021
 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11     JONATHAN CORTEZ CRUZ,                       ) Case No.: CV 20-10999-CJC (MRWx)
                                                   )
12                                                 )
                   Plaintiff,                      ) JUDGMENT
13                                                 )
             v.                                    )
14                                                 )
                                                   )
15     M. LEONARD & ASSOCIATES,                    )
                                                   )
16                                                 )
                   Defendant.                      )
17                                                 )
                                                   )
18                                                 )
                                                   )
19                                                 )
20

21           In this case, Plaintiff Jonathan Cortez Cruz alleges that Defendant M. Leonard &
22     Associates violated the Fair Debt Collection Practices Act (“FDCPA”), California’s
23     Rosenthal Fair Debt Collection Practices Act (“Rosenthal Act”), and California’s
24     Consumer Credit Reporting Agencies Act (“CCRA”) by “attempting to collect a debt
25     from Plaintiff that Plaintiff does not owe.” (Dkt. 1 [Complaint].) The case came before
26     the Court on Plaintiff’s motion for default judgment. (Dkt. 19.) On April 13, 2021, the
27     Court granted Plaintiff’s motion in substantial part. In accordance with the Court’s
28     Order, IT IS HEREBY ORDERED that judgment is entered in favor of Plaintiff and

                                                   -1-
     Case 2:20-cv-10999-CJC-MRW Document 23 Filed 04/13/21 Page 2 of 2 Page ID #:124




 1     against Defendant. Plaintiff is awarded $1,000 in statutory damages. $3,715 in attorney
 2     fees, and $440 in costs.
 3

 4       DATED: April 13, 2021
 5

 6
                                                 HON. CORMAC J. CARNEY
 7

 8                                           UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-
